DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed May 3, 2021 in response to the Office Action of February 2, 2021, is acknowledged and has been entered. Claims 1-18 and 22 are pending and being examined. Claims 19-21 are canceled. Claims 3, 7, 10, 11, 14-16, 18, and 22 are amended. 

Claim Objections
2.	Claim 22 is objected to because of the following informalities:  Claim 22 recites a typo “PD-Ll” where it should end in the number 1 as “PD-L1”.  Appropriate correction is required.

New Rejections(necessitated by amendments)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,404,812, Song et al, issued March 2013, in view of Strickland et al (Journal of Pathology, 2009, 218:380-390) and Blumenthal et al (Cancer Research, 2005, 65:8809-8817).
Song et al teach anti-CD66c antibody 8F5 produced by the deposited hybridoma KCLRF-BP-00230, and methods of treating lung cancer comprising administering the antibody, wherein the antibody is an antigen-binding fragment such as an scFv (claims 1-11; Figure 19; col. 4, lines 56-63; col. 6, lines 62-65; col. 9, lines 44-51; Example 5). Song et al further teach:
“Meanwhile, CD66c is known as CEACAM6 (Carcinoembryonic antigen-related cell adhesion molecule 6) or NCA (non-specific cross-reacting glycoprotein antigen)-90 and has a higher concentration in the blood of lung cancer, pancreatic cancer, breast cancer, rectal cancer and hepatoma patients” (col. 1, lines 52-57).
As evidenced by the instant specification, antibody 8F5 produced by the deposited hybridoma KCLRF-BP-00230 comprises instant CDR SEQ ID NOs:1-6 and variable region SEQ ID NOs:7 and 8 (Table 1; [22]), and comprises mouse variable region framework SEQ ID NOs:22, 32, 28, and 38 (Table 2). Therefore, the 8F5 antibody administered to treat cancer in the method of Song et al inherently comprises SEQ ID NOs:1-8 and at least one of framework region SEQ ID NOs: 22, 32, 28, and 38.

Strickland et al teach that pancreatic cancer samples from patients overexpress CEACAM6 (CD66c) as compared to benign pancreatic tissue (Results, p. 383; Figure 1;Table 2). Strickland et al teach: “Functionally, CEACAM6 has been implicated in cell adhesion, cellular invasiveness, resistance to anoikis and metastatic behaviour of tumour cells, which are properties investigators have previously tried to exploit using various CEACAM6- targeted therapy approaches” (p. 380, col. 2). Strickland et al demonstrate that an anti-CEACAM6 antibody conjugated to a drug successfully treated pancreatic tumor xenografts expressing CEACAM6 in vivo (Figure 2; p. 384).
Blumenthal et al teach CEACMA6 is overexpressed in many cancers and is associated with adhesion and invasion (abstract). Blumenthal et al demonstrate CEACMA6 is overexpressed in several cancer cell lines including breast, colon, pancreatic, prostate and lung cancer (abstract; Table 1).  Blumenthal et al demonstrate that antibodies against CEACAM6 (MN-3 and MN-15 antibodies) successfully inhibited pancreatic cancer cell invasion (Figure 5), and inhibited invasion and migration for other cancer cell lines expressing CEACMA6 (p. 8812-8813, Figures 2 and 4). Blumenthal et al overexpression of CEACAM6 is reported to promote cellular invasiveness of pancreatic cancer (p. 8815, col. 1). CEACAM6 antibodies successfully increased survival in a CEACAM6-expressing colon cancer mouse model (Figure 6).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat CD66c-expressing cancer that is pancreatic. One would have been motivated to because: (1) Song et al teach treating a cancer 


NOTE: Claim 22 was amended to depend from the method according to claim 14.

4.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,404,812, Song et al, issued March 2013; Strickland et al (Journal of Pathology, 2009, 218:380-390) and Blumenthal et al (Cancer Research, 2005, 65:8809-8817) as applied to claims 14-18 above, and further in view of Segal et al (Journal of Clinical Oncology, 32, no. 15-suppl (May 20, 2014), abstract 3002).
Song et al, Strickland et al, and Blumenthal et al (the combined references) teach a method for treating CD66c-expressing pancreatic cancer in a patient comprising administering to the patient the anti-CD66c antibody 8F5 as set forth above.

Segal et al teach checkpoint blockade of PD-1/PD-L1 pathway has shown to be active in multiple tumor types. Segal et al teach treating cancer patients with an anti-PD-L1 antibody including pancreatic cancer, lung cancer and breast cancer patients. Segal teach treatment successfully resulted in tumor shrinkage in patients with different cancers including pancreatic cancer.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer anti-PD-L1 antibody to pancreatic cancer patients in the method of the combined references for treating pancreatic cancer. One would have been motivated to and have a reasonable expectation of success to because Segal et al teach treating pancreatic cancer patients with PD-L1 antibodies, which is the same motivation to treat pancreatic cancer taught by combined references, and Segal et al demonstrate anti-PD-L1 successfully shrinks tumors in pancreatic cancer patients. Those of skill in the art recognize that the two antibodies, anti-CD66c and anti-PD-L1, both known to successfully, pharmaceutically treat several different cancer types including pancreatic cancer, could have been combined by known methods, and that in combination, each agent of the composition merely would have performed the same function as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination would predictably treat pancreatic cancer. 





6.	Conclusion: Claims 14-18, 21, and 22 are rejected. Claims 1-13 are allowed.


Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/Laura B Goddard/Primary Examiner, Art Unit 1642